EXHIBIT 10.1
LOAN AGREEMENT
This Loan Agreement (“Agreement”) is made as of the 1st day of February, 2011,
(“Effective Date”) by and among WSI Industries, Inc., a Minnesota corporation,
having an address of 213 Chelsea Road, Monticello, MN 55362 (“Borrower”), Taurus
Numeric Tool, Inc., having an address of 213 Chelsea Road, Monticello, MN 55362
and WSI Rochester, Inc., having an address of 213 Chelsea Road, Monticello, MN
55362 (jointly “Guarantor”) and M&I Marshall & Ilsley Bank, having an address of
11455 Viking Drive, Eden Prairie, Minnesota 55344 (“Bank”).
RECITALS
WHEREAS, on or about December 4, 2002, (the “Loan Date”) Borrower executed a
Revolving Line of Credit Promissory Note in favor of Excel Bank Minnesota
(“Excel”) in the original principal amount of One Million and no/100 Dollars
($1,000,000.00) (“Note”) pursuant to a Loan Agreement (“Loan Agreement”) and
secured by a Security Agreement executed by Borrower (“Security Agreement); and
WHEREAS, to further secure the sums due and payable to Excel pursuant to the
Note and the Loan Agreement, each Guarantor executed a Guaranty and a Security
Agreement dated as of December 4, 2002 ; and
WHEREAS, the Note, the Loan Agreement and the related documents Security
Agreement were previously amended on numerous occasions; and
WHEREAS, effective on August 1, 2007, Excel was acquired by merger with the
Bank; and
WHEREAS, the Borrower and Guarantors have requested that the Bank again amend
and extend the maturity date of the Note and modify the terms of the Loan
Agreement and Bank is agreeable thereto.
NOW, THEREFORE, in consideration of the above recitals, and in consideration of
credit given or to be given by the Bank to the Borrower and for other good and
valuable consideration, all of which consideration is hereby acknowledged, the
parties hereto agree that the Loan Agreement is amended and restated in its
entirety as follows:
ARTICLE I
DEFINITIONS
Section 1.01 Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:
(a) the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular; and

 

 



--------------------------------------------------------------------------------



 



(b) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles.
“Accounts” means, as to any Person, the aggregate unpaid obligations of
customers and other account debtors to such Person arising out of the sale or
lease of goods or rendition of services by such Person on an open account or
deferred payment basis.
“Advance” means an advance by the Bank to the Borrower pursuant to Article II.
“Commitment” means One Million and 00/100 ($1,000,000.00) Dollars under the
Revolving Loan as evidenced by the Revolving Note.
“Current Assets” of any Person means the aggregate amount of assets of such
Person which in accordance with generally accepted accounting principles may be
properly classified as current assets, after deducting adequate reserves where
proper, but in no event including any real estate.
“Current Liabilities” of any Person means (i) all Debt of such Person due on
demand or within one year from the date of determination thereof, and (ii) all
other items (including taxes accrued as estimated) which, in accordance with
generally accepted accounting principles, may be properly classified as current
liabilities.
“Debt” means (i) all items of indebtedness or liability which in accordance with
generally accepted accounting principles would be included in determining total
liabilities as shown on the liabilities side of a balance sheet as at the date
as of which Debt is to be determined and (ii) indebtedness secured by any
mortgage, pledge, lien or security interest existing on property owned by the
Person whose Debt is being determined, whether or not the indebtedness secured
thereby shall have been assumed, and (iii) guaranties, endorsements (other than
for purposes of collection in the ordinary course of business) and other
contingent obligations in respect of, or to purchase or otherwise acquire
indebtedness of others.
“Event of Default” has the meaning specified in Section 7.01.
“Funded Debt”, with respect to any Person, means all Debt of such Person
maturing by its terms more than one year after, or which is renewable or
extendable at the option of such Person for a period ending one year or more
after, the date of determination, and shall include Debt of such maturity
created, assumed or guaranteed by such Person either directly or indirectly,
including obligations of such maturity secured by liens upon property of such
Person and upon which such entity customarily pays the interest, and all rental
payments under capitalized leases of such maturity.

 

2



--------------------------------------------------------------------------------



 



“Guaranty” or “Guaranties” mean the Guaranty agreements executed by Guarantors
of even date herewith in favor of the Bank.
“Letters of Credit” means documentary and standby letters of credit issued and
to be issued by the Bank at the request of the Borrower from time to time.
“Loan” means the sums advanced under the Revolving Note pursuant to Article II
hereof.
“Net Worth” means the aggregate of capital and surplus of the Borrower, all
determined in accordance with generally accepted accounting principles.
“Note” means the Amended and Restated Revolving Credit Note executed by Borrower
of even date herewith.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
“Plan” means an employee benefit plan or other plan maintained for employees of
the Borrower and covered by Title IV of the Employee Retirement Income Security
Act of 1974, as amended.
“Reportable Event” shall have the meaning assigned to that term in Title IV of
the Employee Retirement Income Security Act of 1974, as amended.
“Revolving Note” has the meaning specified in Section 2.02.
“Security Agreement” or “Security Agreements” mean the Amended and Restated
Security Agreements executed by Borrower and Guarantors of even date herewith.
“Subordinated Debt” means the Debt of the Borrower that is subordinated in right
of payment, in terms satisfactory to the Bank, to all indebtedness of the
Borrower to the Bank.
“Subsidiary” means any corporation of which more than 50% of the outstanding
shares of capital stock have general voting power under ordinary circumstances
to elect a majority of the board of directors of such corporation, irrespective
of whether or not at the time stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency, is at the
time directly or indirectly owned by the Borrower, by the Borrower and one or
more other Subsidiaries, or by one or more other Subsidiaries:

 

3



--------------------------------------------------------------------------------



 



“Tangible Net Worth” of any Person means the excess of:
(a) the tangible assets of such Person, which, in accordance with generally
accepted accounting principles, are tangible assets, after deducting adequate
reserves in each case where, in accordance with generally accepted accounting
principles, a reserve is proper, less
(b) all Debt of such Person;
provided, however, that (i) inventory shall be taken into account on the basis
of the cost or current market value, whichever is lower, (ii) in no event shall
there be included as such tangible assets patents, trademarks, trade names,
copyrights, licenses, good will, deferred taxes, prepaid expenses, deferred
charges or treasury stock or any securities or Debt of such Person or any other
securities unless the same are readily marketable in the United States of
America or entitled to be used as a credit against Federal income tax
liabilities, (iii) securities included as such tangible assets shall be taken
into account at their current market price or cost, whichever is lower, and
(iv) any write-up in the book value of any assets shall not be taken into
account.
“Working Capital” of any Person means the excess of the Current Assets over the
Current Liabilities of such Person, as determined in accordance with generally
accepted accounting principles.
ARTICLE II
AMOUNT AND TERMS OF THE REVOLVING LOAN
Section 2.01 Revolving Loan and Revolving Note. The Bank agrees, on the terms
and subject to the conditions hereinafter set forth, to make Advances to the
Borrower from time to time during the period from the date hereof to February 1,
2012 or the earlier date of termination in whole of the Commitment pursuant
Section 7.02, in an aggregate amount not to exceed at any time outstanding One
Million and 00/100 ($1,000,000.00) Dollars. Each Advance shall be in the amount
of $10,000.00 or an integral multiple thereof. Within the limits of the, the
Borrower may borrow, repay pursuant to Section 2.07 and re-borrow under this
Section 2.02. The Advances made by the Bank shall be evidenced by and repayable
with interest in accordance with a single promissory note of the Borrower of
even date herewith (the “Revolving Note”) payable to the order of the Bank,
substantially in a form acceptable to the Bank, dated the date of this
Agreement. The Revolving Note shall bear interest on the unpaid principal amount
thereof from the date thereof until paid at the rate therein provided.

 

4



--------------------------------------------------------------------------------



 



Section 2.02 Making the Revolving Loans. Each Advance shall be made on at least
one bank business days’ prior written notice from the Borrower to the Bank or
telephonic request from any person authorized to request Advances on behalf of
the Borrower, which notice or request shall specify the date of the requested
Advance and the amount thereof. The persons authorized to make such requests for
Advances are described in the Resolution of Borrower delivered to the Bank
herewith, and such persons are subject to change by the Borrower upon delivery
of new Resolutions of the Borrower in writing to the Bank. Upon fulfillment of
the applicable conditions set forth in Article III, or as otherwise described in
the Loan Sweep Agreement, the Bank may disburse the amount of the requested
Advance by crediting the same to the Borrower’s demand deposit account
maintained with the Bank or in such other manner as the Bank and the Borrower
may from time to time agree. The Borrower shall promptly confirm each telephonic
request for an Advance by executing and delivering an appropriate confirmation
certificate to the Bank. Any request for an Advance by the Borrower, whether
written or telephonic, shall be deemed to be a representation that the
statements set forth in Section 3.02 are correct.
Section 2.03 Commitment Fees. There are no commitment fees payable by the
Borrower hereunder.
Section 2.04 Interest; Payment. Interest on the Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of
360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding. All interest payable
under the Note shall be computed using this method. This calculation method
results in a higher effective interest rate than the numeric interest rate
stated in the Note. All payments of principal and interest under the Note and of
the fees hereunder shall be made to the Bank in immediately available funds.
Borrower agrees that the amount shown on the books and records of the Bank, as
being the aggregate amount of Advances outstanding shall be prima facie evidence
of the principal amount of the Revolving Note then outstanding. The Borrower
hereby authorizes the Bank, if and to the extent payment is not promptly made
pursuant hereto, to charge against the Borrower’s account with the Bank an
amount equal to the accrued interest and fees from time to time due and payable
to the Bank under the Note or hereunder.
Section 2.05 Payment on Non-Business Days. Whenever any payment to be made
hereunder or under a Note shall be stated to be due on a Saturday, Sunday or a
holiday for banks under the laws of the State of Minnesota, such payment may be
made on the next succeeding bank business day, and such extension of time shall
in such case be included in the computation of payment of interest on the Note
or the fees hereunder, as the case may be.
Section 2.06 Use of Proceeds. The proceeds of the Revolving Note shall be used
by the Borrower for general corporate working capital purposes of the Borrower.

 

5



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS OF LENDING
Section 3.01 Conditions Precedent to the Initial Advance. The obligation of the
Bank to make its initial Advance, whether pursuant to the Revolving Note, is
subject to the condition precedent that the Bank shall have received on or
before the day of such Advance all of the following, each dated (unless
otherwise indicated) such day, in form and substance satisfactory to the Bank:
(a) The Revolving Note, properly executed on behalf of the Borrower.
(b) The original resolutions of the Board of Directors of the Borrower and the
Guarantors evidencing approval of this Agreement, the Note, the Security
Agreement, the Guaranties, and all other matters contemplated hereby (the “Loan
Documents”).
(c) Copies of the Articles of Incorporation and Bylaws of the Borrower and
Guarantors, certified by the Secretary or Assistant Secretary of the Borrower
and Guarantors as being true and correct copies thereof.
(d) A signed copy of a certificate of the Secretary or an Assistant Secretary of
the Borrower and Guarantors which shall certify the names of the officers of the
Borrower authorized to sign this Agreement, the Note, the Security Agreement,
the Guaranties and the other documents or certificates to be delivered pursuant
to this Agreement by the Borrower and Guarantors or any of its or their
officers, together with the true signatures of such officers. The Bank may
conclusively rely on such certificate until it shall receive a further
certificate of the Secretary or Assistant Secretary of the Borrower or
Guarantors canceling or amending the prior certificate and submitting the
signatures of the officers named in such further certificate.
(e) In addition to the foregoing, the obligation of the Bank to make its initial
Advance pursuant to the Note shall be conditioned upon the Bank receiving such
other documents as the Bank or its legal counsel may reasonably deem necessary
to document the Loans.
Section 3.02 Conditions Precedent to All Advances. The obligation of the Bank to
make any Advance shall be subject to the further conditions precedent that on
the date of such Advance:
(a) the representations and warranties contained in Article IV are correct on
and as of the date of such Advance as though made on and as of such date, except
to the extent that such representations and warranties relate solely to an
earlier date; and
(b) no event has occurred and is continuing, or would result from such Advance,
which constitutes an Event of Default or would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.

 

6



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower and Guarantors represent and warrant to the Bank as follows:
Section 4.01 Corporate Existence and Power. The Borrower and Guarantors are
corporations duly incorporated, validly existing and in good standing under the
laws of Minnesota, its jurisdiction of incorporation, and each is duly licensed
or qualified to transact business in all jurisdictions where the character of
the property owned or leased or the nature of the business transacted by it
makes such licensing or qualification necessary. The Borrower and Guarantors
have all requisite power and authority, corporate or otherwise, to conduct its
business, to own its properties and to execute and deliver, and to perform all
of its obligations under this Agreement, the Note and the other Loan Documents.
Bank has been advised that Taurus Numeric Tool, Inc. may be changing its name
following the execution of this Agreement, and Borrower and Guarantors agree to
notify Bank of such name change within five (5) days following such name change.
Section 4.02 Authorization of Borrowing; No Conflict as to Law of Agreements.
The execution, delivery and performance by the Borrower and Guarantors of this
Agreement, the Note and the other Loan Documents and the borrowings from time to
time hereunder have been duly authorized by all necessary corporate action and
do and will not (i) require any consent or approval of the stockholders of the
Borrower or Guarantors, or any authorization, consent or approval by any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (ii) violate any provision of any law, rule or regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or of any order, writ, injunction or decree presently in
effect having applicability to the Borrower or Guarantors or to the Articles of
Incorporation or Bylaws of the Borrower or Guarantors, (iii) result in a breach
of or constitute a default under any indenture or loan or credit agreement or
any other agreement, lease or instrument to which the Borrower or any Guarantor
is a party or by which it or its properties may be bound or affected, or
(iv) result in, or require, the creation or imposition of any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance of any
nature (other than the Security Agreement) upon or with respect to any of the
properties now owned or hereafter acquired by the Borrower.
Section 4.03 Legal Agreements. This Agreement, the Note and the other Loan
Documents constitute, and when delivered by the Borrower and Guarantors
hereunder, will constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower and Guarantors in accordance with
their respective terms.
Section 4.04 Subsidiaries. The Borrower has the following Subsidiaries Taurus
Numeric Tool, Inc., a Minnesota corporation and WSI Rochester, Inc. a Minnesota
corporation.
Section 4.05 Financial Condition. The Borrower and Guarantors have heretofore
furnished to the Bank their financial statements for the fiscal year ended
August 29, 2010 and the quarterly financial statements for the quarter ended
November 28, 2010. Said balance sheets and said statements of income and surplus
fairly present the financial condition of the Borrower on the dates thereof and
the results of their operations for the periods then ended, and were prepared in
accordance with generally accepted accounting principles.

 

7



--------------------------------------------------------------------------------



 



Section 4.06 Adverse Change. There has been no material adverse change in the
business, properties or condition (financial or otherwise) of the Borrower or
Guarantors since the date of the latest financial statement referred to in
Section 4.05.
Section 4.07 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower or Guarantors, threatened against or affecting
the Borrower or Guarantors or the properties of the Borrower or Guarantors
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, which, if determined adversely to the
Borrower or Guarantors, would have a material adverse effect on the financial
condition, properties, or operations of the Borrower or Guarantors.
Section 4.08 Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
Section 4.09. Taxes. The Borrower and Guarantors have filed all federal, state
and local tax returns which to the knowledge of the officers of the Borrower and
Guarantors are required to be filed, and the Borrower and Guarantors have paid
or caused to be paid to the respective taxing authorities all taxes as shown on
said returns or on any assessment received by them to the extent such taxes have
become due.
Section 4.10 Title and Liens. The Borrower and Guarantors have good title to
each of the properties and assets reflected in the latest balance sheet referred
to in Section 4.05, free and clear of all mortgages, security interests, liens
and encumbrances, except for mortgages, security interests and liens permitted
by Section 6.01 and covenants, restrictions, rights, easements and minor
irregularities in title which do not materially interfere with the business or
operations of the Borrower and Guarantors as presently conducted.
Section 4.11 Retirement Programs. No Reportable Event has occurred and is
continuing with respect to any Plan.

 

8



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS OF THE BORROWER AND GUARANTORS
So long as the Note shall remain unpaid or the Commitment shall be outstanding,
the Borrower and Guarantors will comply with the following requirements, unless
the Bank shall otherwise consent in writing:
Section 5.01 Financial Statements. The Borrower and Guarantors will deliver to
the Bank:
(a) as soon as available, and in any event within ninety (90) days after the end
of each fiscal year of the Borrower and Guarantors, a copy of the financial
statements of the Borrower and Guarantors audited by independent certified
public accountants selected by the Borrower and Guarantors and acceptable to the
Bank, which shall include the balance sheet of the Borrower and Guarantors as at
the end of such fiscal year and the related statements of income, retained
earnings and changes in financial position of the Borrower and Guarantors for
the fiscal year then ended, all in reasonable detail and all prepared in
accordance with generally accepted accounting principles applied on a consistent
basis and accompanied by a certificate of said officer stating (i) that such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a basis consistent with the accounting
practices reflected in the annual financial statements referred to in Section
4.05, and (ii) whether or not he has knowledge of the occurrence of any Event of
Default hereunder or of any event not theretofore reported and remedies which
with notice or lapse of time or both would constitute such an Event of Default
and, if so, stating in reasonable detail the facts with respect thereto and
(iii) all relevant facts in reasonable detail to evidence, and the computations
as to, whether or not the Borrower is in compliance with requirements set forth
in Sections 5.09 through 5.13 hereof;
(b) as soon as available and in any event within forty-five (45) days after the
end of each quarter, balance sheets of the Borrower and Guarantors as at the end
of such quarter and related statements of earnings and retained earnings of the
Borrower and Guarantors for such quarterly period and for the year to date, in
reasonable detail and stating in comparative form the figures for the
corresponding date and period in the previous year, all prepared in accordance
with generally accepted accounting principles applied on a basis consistent with
the account practices reflected in the annual financial statements referred to
in Section 4.05 and certified by the chief financial officer of the Borrower and
Guarantors; subject, however, to year-end audit adjustments, and accompanied by
a certificate of said officer stating (i) that such financial statements have
been prepared in accordance with generally accepted accounting principles
applied on a basis consistent with the accounting practices reflected in the
annual financial statements referred to in Section 4.05, and (ii) whether or not
he has knowledge of the occurrence of any Event of Default hereunder or of any
event not theretofore reported and remedies which with notice or lapse of time
or both would constitute such an Event of Default and, if so, stating in
reasonable detail the facts with respect thereto and (iii) all relevant facts in
reasonable detail to evidence, and the computations as to, whether or not the
Borrower and Guarantors are in compliance with requirements set forth in
Sections 5.08 through 5.12 hereof;
(c) immediately after the commencement thereof, notice in writing of all
litigation and of all proceedings before any governmental or regulatory agency
affecting the Borrower or any Guarantor of the type described in Section 4.07 or
which seek a monetary recovery against the Borrower in excess of $50,000.00;

 

9



--------------------------------------------------------------------------------



 



(d) as promptly as practicable (but in any event not later than five
(5) business days) after an officer of the Borrower or any Guarantor obtains
knowledge of the occurrence of any event which constitutes an Event of Default
or would constitute an Event of Default with the passage of time or the giving
of notice, or both, notice of such occurrence, together with a detailed
statement by a responsible officer of the Borrower or such Guarantor of the
steps being taken by the Borrower or such Guarantor to cure the effect of such
event;
(e) as soon as possible and in any event within thirty (30) days after the
Borrower or any Guarantor knows or has reason to know that any Reportable Event
with respect to any Plan has occurred, the statement of the chief financial
officer of the Borrower or such Guarantor setting forth details as to such
Reportable Event and the action which the Borrower or such Guarantor proposes to
take with respect thereto, together with a copy of the notice of such Reportable
Event to the Pension Benefit Guaranty Corporation;
(f) as soon as possible after such occurrence, Borrower and Guarantors shall
provide the Bank with notice of any amendment of their Articles of Incorporation
or of any material change in the Borrower or Guarantor or its or their
operations; and
(g) such other information respecting the financial condition and results of
operations of the Borrower or any Guarantor as the Bank may from time to time
reasonably request.
Section 5.02 Books and Records; Inspection and Examination. The Borrower and
Guarantors will keep accurate books of record and account for itself in which
true and complete entries will be made in accordance with generally accepted
accounting principles consistently applied and, upon request of the Bank, will
give any representative of the Bank access to, and permit such representative to
examine, copy or make extracts from, any and all books, records and documents in
its possession, to inspect any of its properties and to discuss its affairs,
finances and accounts with any of its principal officers, all at such times
during normal business hours and as often as the Bank may reasonably request.
Section 5.03 Compliance with Laws. The Borrower and Guarantors will comply with
the requirements of applicable laws and regulations, the non-compliance with
which would materially and adversely affect its business or its financial
condition.
Section 5.04 Payment of Taxes and Other Claims. The Borrower and Guarantors will
pay or discharge all taxes, assessments and governmental charges levied or
imposed upon it or upon its income or profits, or upon any properties belonging
to it, prior to the date on which penalties attach thereto and all lawful claims
for labor, materials and supplies which, if unpaid, might by law become a lien
or charge upon any properties of the Borrower and Guarantors; provided, that
except as may be provided in any Mortgage executed in conjunction herewith the
Borrower shall not be required to pay any such tax, assessment, charge or claim
whose amount, applicability or validity is being contested in good faith by
appropriate proceedings.

 

10



--------------------------------------------------------------------------------



 



Section 5.05 Maintenance of Properties. The Borrower and Guarantors will keep
and maintain all of its properties necessary or useful in its business in good
condition, repair and working order; provided, however, that except as may be
provided in any Mortgage executed in conjunction herewith nothing in this
Section shall prevent the Borrower and Guarantors from discontinuing the
operation and maintenance of any of its properties if such discontinuance is, in
the judgment of the Borrower and Guarantors, desirable in the conduct of its
business and not disadvantageous in any material respect to the Bank as holder
of a Note.
Section 5.06 Insurance. The Borrower and Guarantors will obtain and maintain
insurance with insurers believed by the Borrower and Guarantors to be
responsible and reputable, in such amounts and against such risks as is usually
carried by companies engaged in similar business and owning similar properties
in the same general areas in which the Borrower and Guarantors operate.
Section 5.07 Preservation of Corporate Existence. The Borrower and Guarantors
will preserve and maintain their corporate existence and all of their rights,
privileges and franchises; provided, however, that the Borrower and Guarantors
shall not be required to preserve any of its rights, privileges and franchises
if the Board of Directors shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or any Guarantor
and that the loss thereof is not disadvantageous in any material respect to the
Bank as a holder of a Note.
Section 5.08 Minimum Net Worth. So long as the Note shall remain unpaid or the
Bank shall have any Commitment hereunder, the Borrower will maintain, during and
at the end of each fiscal quarter end, Net Worth at an amount not less than
Seven Million Five Hundred Thousand and no/100 Dollars ($7,500,000.00).
Section 5.09 Ratio of Debt to Tangible Net Worth. So long as the Note shall
remain unpaid or the Bank shall have any Commitment hereunder, the ratio of the
Borrower’s Debt to Tangible Net Worth shall not exceed 2.25 to 1 measured at the
end of each fiscal quarter end basis.
Section 5.10 Ratio of Current Assets to Current Liabilities. The Borrower shall
maintain, for each fiscal quarter end that the Note remains outstanding or the
Bank shall have any Commitment hereunder, the ratio of its Current Assets to its
Current Liabilities added to its outstanding debt under the Note at not less
than 1.5 to 1.
Section 5.11 Debt Service Coverage Ratio. So long as the Note shall remain
unpaid or the Bank shall have any Commitment hereunder, the Borrower will
maintain an annual ratio of earnings before interest, taxes, depreciation and
amortization, less distributions to shareholders, all for the same specified
period to annual principal and interest payments due on all Debt of the Borrower
of not less than 1.25 to 1 as of the end of each of Borrower’s fiscal year
ending on the last Sunday of August of each calendar year, beginning on the last
Sunday of August, 2011, as determined in accordance with generally recognized
accounting principles consistently applied; notwithstanding the foregoing,
however, that in making this computation at any time for the period ending on
the last Sunday of August, 2011 only, the principal balance of the loan payable
to the MEDA in the current principal amount of approximately $274,000 as of the
date hereof, and due and payable in full on or about May 1, 2011, shall be
excluded from the definition of “Debt”.

 

11



--------------------------------------------------------------------------------



 



Section 5.12 Bank Account; Automatic Payment. So long as amounts are outstanding
on the Loan, Borrower shall maintain an account with Lender, and all payments on
the Loan shall be paid by automatic debit to such account.
Section 5.13 USA Patriot Act. Bank hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), Bank is required to obtain, verify
and record information that identifies Borrower and its affiliated entities, if
any, which information includes the name and address of Borrower and its
affiliated entities, if any, and other information that will allow Bank to
identify Borrower and its affiliated entities in accordance with the Patriot
Act. Borrower hereby agrees to provide such information promptly upon request by
Bank. In connection therewith, Borrower shall: (a) ensure that no person who
owns a controlling interest in or otherwise controls Borrower or any affiliated
entity is or shall be listed on the “Specially Designated Nationals and Blocked
Person List” or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury, or included in any Executive
Orders; (b) not use or permit the use of the proceeds of the Loan to violate any
of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto; and (c) comply, and cause each affiliated
entity to comply, with all applicable Bank Secrecy Act laws and regulations, as
amended.
Section 5.14 Anti-Terrorism Laws. In addition to all other representations and
warranties contained herein, Borrower hereby represents and warrants that:
(a) Borrower is not in violation of any laws relating to terrorism or money
laundering including, without limitation, Executive Order No. 13224 on Terrorist
Financing effective September 23, 2001, and the Currency and Foreign
Transactions Reporting Act of 1970, each as amended from time to time
(collectively, “ Anti-Terrorism Laws”). No action, proceeding, investigation,
charge, claim, report or notice has been filed, commenced or threatened against
Borrower alleging any violation of any Anti-Terrorism Law.
(b) Borrower has no knowledge or notice of any fact, event, circumstance,
situation, or condition which could reasonably be expected to result in: (A) any
action, proceeding, investigation, charge, claim, report, or notice being filed,
commenced, or threatened against it alleging any violation of, or failure to
comply with, any Anti-Terrorism Law; or (B) the imposition of any civil or
criminal penalty against Borrower for any failure to so comply.)

 

12



--------------------------------------------------------------------------------



 



(c) Borrower has provided Bank with sufficient information (including names,
addresses and, where applicable, jurisdiction of formation or organization) to
reasonably permit Bank to verify the foregoing representation.
(d) Borrower does not: (A) conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
who is in violation of any Anti-Terrorism Law; (B) deal in, or otherwise engage
in any transactions relating to any property or interests in property blocked
under any Anti-Terrorism Law; or (C) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any prohibition set forth in any Anti-Terrorism Law.
Section 5.15 Hedging Instruments. The obligations and indebtedness under the
Loan shall include, without limitation, all obligations, indebtedness and
liabilities of Borrower to Bank arising pursuant to or in connection with any
swap, collar, cap, future, forward or derivative transaction, including any
involving, or settled by reference to, one or more interest rates, currencies,
commodities, equity or debt instruments, any economic, financial or pricing
index or basis, or any similar transaction, including any option with respect to
any of these transactions and any combination of these transactions.
ARTICLE VI
NEGATIVE COVENANTS
So long as the Note shall remain unpaid or the Bank shall have any Commitment
hereunder, the Borrower and Guarantors agree that, without the prior written
consent of the Bank:
Section 6.01 Liens. The Borrower and Guarantors will not create, incur or suffer
to exist any mortgage, deed of trust, pledge, lien, security interest,
assignment or transfer upon or of any of its assets, now owned or hereafter
acquired, to secure any indebtedness for borrowed money; excluding, however,
from the operation of the foregoing:
(a) mortgages, deeds of trust, pledges, liens, security interests and
assignments securing any indebtedness incurred in the ordinary course of
business of the Borrower; however notwithstanding anything to the contrary
herein Borrower shall allow no such encumbrances in connection with the
borrowing of money or the acceptance of an advance of credit; and
(b) the security interest granted to the Bank under the Security Agreement.

 

13



--------------------------------------------------------------------------------



 



Section 6.02 Indebtedness. The Borrower and Guarantors will not incur, create,
assume or permit to exist any indebtedness or liability on account of deposits
or advances or any indebtedness for borrowed money, or any other indebtedness or
liability evidenced by notes, bonds, debentures or similar obligations, except:
(a) indebtedness evidenced by the Note;
(b) Trade credit and short term leases;
(c) Capital leases;
(d) Indebtedness of the Borrower in existence on the date hereof and set forth
in the quarterly financial statements for the quarter ended November 28, 2010,
but not including any extensions or renewals thereof; and
(e) Subordinated Debt, provided it is subordinated to the prior payment of
principal of and interest on the Note on terms and conditions approved in
writing and in advance by the Bank.
Section 6.03 Guaranties. The Borrower and Guarantors will not assume, guarantee,
endorse or otherwise become directly or contingently liable in connection with
any obligations of any other Person, except the endorsement of negotiable
instruments by the Borrower for deposit or collection or similar transactions in
the ordinary course of business.
Section 6.04 Sale of Assets. The Borrower and Guarantors will not sell, lease,
assign, transfer or otherwise dispose of assets exceeding 10% or more of the
book value of its assets as of the date of such transaction to any other Person
other than in the ordinary course of business or in the event such assets are
obsolete or worn-out assets, without the prior written consent of the Bank.
Section 6.05 Consolidation and Merger. The Borrower and Guarantors will not
consolidate with or merge into any Person, or permit any other Person to merge
into it, or acquire (in a transaction analogous in purpose or effect to a
consolidation or merger) all or substantially all the assets of any other
Person.
Section 6.06 Sale and Leaseback. The Borrower and Guarantors will not enter into
any arrangement, directly or indirectly, with any other Person whereby the
Borrower and Guarantors shall sell or transfer any real or personal property,
whether now owned or hereafter acquired, and then or thereafter rent or lease as
lessee such property or any part thereof or any other property which the
Borrower and Guarantors intend to use for substantially the same purpose or
purposes as the property being sold or transferred.

 

14



--------------------------------------------------------------------------------



 



Section 6.07 Subordinated Debt. The Borrower will not (i) make any payment of,
or acquire, any Subordinated Debt permitted by Section 6.02 except as expressly
permitted by the subordination provision of any document subordinating such debt
to the Loan, (ii) give security for all or any part of such Subordinated Debt,
except as has been granted; (iii) amend or cancel the subordination provisions
of such Subordinated Debt; (iv) take or omit to take any action whereby the
subordination of such Subordinated Debt or any part thereof to the Note might be
terminated, impaired or adversely affected; or (v) omit to give the Bank prompt
written notice of any default under any agreement or instrument relating to such
Subordinated Debt by reason whereof such Subordinated Debt might become or be
declared to be immediately due and payable. Notwithstanding anything in this
Section 6.07 to the contrary, Borrower may make the payment to MEDA referenced
in Section 5.11 without any further consent of Bank.
Section 6.08 Restrictions on Nature of Business. The Borrower and Guarantors
will not engage in any line of business materially different from that presently
engaged in by the Borrower.
Section 6.09 Letters of Credit. No Letters of Credit issued hereunder shall
create a liability for payment thereof by the Bank on a date that is more than
two (2) calendar years after the initial Advance under the Revolving Note.
ARTICLE VII
EVENTS OF DEFAULT, RIGHTS AND REMEDIES
Section 7.01 Events of Default. “Events of Default”, wherever used herein, means
any one of the following events:
(a) Default in the payment of any sums payable on the Note when it becomes due
and payable and continuance of such default for a period of 10 days; or
(b) Default in the payment of fees, if any required under Section 2.05 when the
same become due and payable and the continuance of such default for a period of
10 days; or
(c) Any representation or warranty made by the Borrower or any Guarantor in this
Agreement or by the Borrower or any Guarantor (or any of their officers) in any
certificate, instrument, or statement contemplated by or made or delivered
pursuant to or in connection with this Agreement, shall prove to have been
incorrect in any material respect when made; or
(d) Default in the performance, or breach, of any covenant or agreement of the
Borrower or any Guarantor in this Agreement (other than a covenant or agreement
a default in whose performance or whose breach is elsewhere in this Section
specifically dealt with), any security agreement or any other instrument or
agreement signed by the Borrower or any Guarantor in favor of the Bank, and the
continuance of such default or breach for a period of 10 days after there has
been given, by certified mail to the Borrower or any Guarantor by the Bank, a
written notice specifying such default or breach and requiring it to be
remedied; or

 

15



--------------------------------------------------------------------------------



 



(e) The Borrower or any Guarantor shall be adjudicated a bankrupt or insolvent,
or admit in writing its inability to pay its debts as they mature, or make an
assignment for the benefit of creditors; or the Borrower or any Guarantor shall
apply for or consent to the appointment of any receiver, trustee, or similar
officer for it or for all or any substantial part of its property; or such
receiver, trustee or similar officer shall be appointed without the application
or consent of the Borrower or any Guarantor and such appointment shall continue
undischarged for a period of 30 days; or the Borrower or any Guarantor shall
institute (by petition, application, answer, consent or otherwise) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction; or any such proceeding shall be instituted (by petition,
application or otherwise) against the Borrower or any Guarantor and shall remain
undismissed for a period of 30 days; or any judgment, writ, warrant of
attachment or execution or similar process shall be issued or levied against a
substantial part of the property of the Borrower or any Guarantor and such
judgment, writ, or similar process shall not be released, vacated or fully
bonded within 30 days after its issue or levy; or
(f) Default in the performance, or breach, of any covenant or agreement on the
part of the Borrower or any Guarantor in excess of $50,000.00; or
(g) The rendering against the Borrower or any Guarantor of a final judgment,
decree or order for the payment of money in excess of $50,000.00 and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of 60 consecutive days without a stay of execution; or
(h) A default under any bond, debenture, note or other evidence of indebtedness
of the Borrower or any Guarantor (other than to the Bank) or under any indenture
or other instrument under which any such evidence of indebtedness has been
issued or by which it is governed and the acceleration of payment of such
indebtedness; or
(i) Any Reportable Event, which the Bank determines in good faith might
constitute grounds for the termination of any Plan or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan,
shall have occurred and be continuing 30 days after written notice to such
effect shall have been given to the Borrower by the Bank; or any Plan shall have
been terminated, or a trustee shall have been appointed by an appropriate United
States District Court to administer any Plan, or the Pension Benefit Guaranty
Corporation shall have instituted proceedings to terminate any Plan or to
appoint a trustee to administer any Plan; or
(j) Adverse conditions develop at any time affecting Borrower’s or any
Guarantor’s affairs, financial or otherwise, and the Bank in good faith
determines that such adverse conditions impair the due and punctual payment of
the Note; or
(k) Any material event or condition of default (however defined) by Borrower
shall occur and the applicable cure period, if any, shall have expired, in any
promissory note or any agreement between Borrower and the Bank, including but
not limited to that certain Promissory Note dated May 3, 2004 and that certain
Loan Agreement dated May 3, 2004 between Borrower and the Bank.

 

16



--------------------------------------------------------------------------------



 



Section 7.02 Rights and Remedies. Upon the occurrence of an Event of Default or
at any time thereafter until such Event of Default is cured to the written
satisfaction of the Bank, the Bank may exercise any or all of the following
rights and remedies:
(a) The Bank may, by notice to the Borrower and Guarantors, declare the
Commitment to be terminated whereupon the same shall forthwith terminate;
(b) The Bank may, by notice to the Borrower and Guarantors, declare the entire
unpaid principal amount of the Note then outstanding, all interest accrued and
unpaid thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such Note, all such accrued interest and
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower.
(c) The Bank may, without notice to the Borrower and Guarantors and without
further action, apply any and all money owing by the Bank to the Borrower or any
Guarantor to the payment of the Note then outstanding, including interest
accrued thereon, and of all other sums then owing by the Borrower or any
Guarantor hereunder;
(d) The Bank may exercise and enforce its rights and remedies under the Security
Agreement and/or the Guaranties or any other Loan Document; and
(e) The Bank may exercise such other remedies as may be available to it under
law.
ARTICLE VIII
MISCELLANEOUS
Section 8.01 No Waiver; Cumulative Remedies. No failure or delay on the part of
the Bank in exercising any right, power or remedy hereunder or under the
Security Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or under the Security Agreement. The remedies herein and in the
Security Agreement provided are cumulative and not exclusive of any remedies
provided by law.
Section 8.02 Amendments, etc. No amendment, modification, termination or waiver
of any provision of this Agreement, the Security Agreement or the Note or
consent by the Borrower or any Guarantor to any departure there from shall be
effective unless the same shall be in writing and signed by the Bank and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No notice to or demand on the Borrower or
any Guarantor in any case shall entitle the Borrower or any Guarantor to any
other or further notice or demand in similar or other circumstances.

 

17



--------------------------------------------------------------------------------



 



Section 8.03 Addresses for Notices, etc. Except as otherwise expressly provided
herein, all notices, requests, demand and other communications provided for
hereunder and under the Security Agreement shall be in writing and mailed or
delivered to the applicable party at its address indicated below:
If to the Borrower and Guarantors:
WSI Industries, Inc.
WSI Rochester, Inc.
Taurus Numeric Tool, Inc.
213 Chelsea Road
Monticello, MN 55362
If to the Bank:
M&I Marshall & Ilsley Bank
11455 Viking Drive
Eden Prairie, MN 55344
Attention: David Orlady
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. All such notices, requests, demands and other communications
shall, when mailed, be effective when deposited in the mails, addressed as
aforesaid, except that notices or requests to the Bank pursuant to any of the
provisions of Article II shall not be effective until received by the Bank.
Section 8.04 Costs and Expenses. The Borrower and Guarantors agree to pay on
demand all costs and expenses of the Bank in connection with the preparation of
this Agreement, the Note, the Security Agreement, the Guaranties and the other
Loan Documents and the other instruments and documents to be delivered hereunder
and thereunder, including the reasonable fees and out-of-pocket expenses of
counsel for the Bank with respect thereto, as well as all out-of-pocket expenses
of legal counsel retained by the Bank in connection with the enforcement of this
Agreement, the Note, the Security Agreement, the Guaranties and the other Loan
Documents and the other instruments and documents to be delivered hereunder and
thereunder.
Section 8.05 Execution in Counterparts. This Agreement and the Security
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts of this Agreement or the Security Agreement, as the case may be,
taken together, shall constitute but one and the same instrument.

 

18



--------------------------------------------------------------------------------



 



Section 8.06 Binding Effect, Assignment. This Agreement and the Security
Agreement shall be binding upon and inure to the benefit of the Borrower,
Guarantors and the Bank and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or
thereunder or any interest herein or therein without the prior written consent
of the Bank.
Section 8.07 Governing Law. This Agreement, the Note and the Security Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Minnesota.
Section 8.08 Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.
Section 8.09 Headings. Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

                  BORROWER:
 
                WSI INDUSTRIES, INC., a Minnesota
corporation    
 
           
 
  By   Paul D. Sheely    
 
           
 
           
 
  Its:   VP/CFO    
 
                GUARANTORS:    
 
                Taurus Numeric Tool, Inc., a Minnesota corporation    
 
           
 
  By   Paul D. Sheely    
 
           
 
           
 
  Its:   VP/CFO    
 
                WSI ROCHESTER, INC., a Minnesota
Minnesota corporation    
 
           
 
  By   Paul D. Sheely    
 
           
 
           
 
  Its:   VP/CFO    
 
                BANK:    
 
                M&I MARSHALL & ILSLEY BANK, a Wisconsin state banking
corporation,    
 
           
 
  By   David Orlady    
 
           
 
           
 
  Its:   Senior VP    
 
           
 
  By        
 
           
 
           
 
  Its:        
 
           

 

20